COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-17-00372-CR


GREGORY ISAACS JOHN                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE

                                     ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1294827D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      The trial court revoked appellant Gregory Isaacs John’s community

supervision and adjudicated his guilt for burglary of a habitation 2 while finding

that he had violated three community supervision conditions: he committed a

new offense, he failed to complete a court-ordered program, and he failed to


      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 30.02(a)(1) (West Supp. 2017).
report to his community supervision officer. On appeal from his conviction, John

contends that the trial court violated his right of due process by failing to

admonish him about the consequences of pleading “true” to the second and third

violations, but he does not challenge the trial court’s finding that he committed a

new offense. Because John does not contest all grounds upon which the trial

court revoked his community supervision and adjudicated his guilt, we overrule

his sole point and affirm the trial court’s judgment.

                                    Background

      A grand jury indicted John for burglary of a habitation. He pleaded guilty

and judicially confessed to committing the offense. The trial court deferred its

adjudication of his guilt, placed him on community supervision for five years, and

imposed several conditions.

      Within the five-year term, the State filed a petition for the trial court to

adjudicate John’s guilt. The State alleged that he had violated conditions of his

community supervision by committing a new offense (another burglary), by failing

to successfully complete a court-ordered program, and by failing to report to his

community supervision officer over the course of several months. On the record

at the revocation hearing, John pled “not true” to the first allegation and “true” to

the second and third allegations. The trial court did not give him admonishments

about his pleas of true on the record at the hearing.

      The State presented testimony from Nizar Kotadia, the owner of a

convenience store in Euless. According to Kotadia, one early morning in 2016,


                                          2
before the store opened, someone broke into it and stole cigarettes, condoms,

cash, and earphones.      After a burglary alarm sounded, the police promptly

arrived at the store, detained John, and found several condoms along with

cigarette paper in his pockets. The store’s surveillance video showed that during

the burglary, John acted as a “lookout” while another man broke into the store

and stole merchandise.

      The trial court found all three of the State’s allegations true and

adjudicated John’s guilt for burglary of a habitation. After receiving evidence on

the issue of his punishment, the trial court sentenced him to ten years’

confinement. He brought this appeal.

                      Unchallenged Basis for Revocation

      In one point, John argues that the trial court violated his right of due

process by failing to admonish him about the consequences of his pleas of true,

rendering those pleas unknowing and involuntary.        John does not, however,

contest the trial court’s finding that he violated a community supervision condition

by committing another burglary.

      We review a trial court’s decision to revoke a defendant’s community

supervision and to adjudicate guilt for an abuse of discretion. Powe v. State, 436
S.W.3d 91, 93 (Tex. App.—Fort Worth 2014, pet. ref’d).           Proof of a single

violation suffices to support revocation. Garcia v. State, 387 S.W.3d 20, 26 (Tex.

Crim. App. 2012); Leach v. State, 170 S.W.3d 669, 672 (Tex. App.—Fort Worth

2005, pet. ref’d) (“Proof by a preponderance of the evidence of any one of the


                                         3
alleged violations of the conditions of community supervision is sufficient to

support a revocation order.”). Thus, we cannot hold that a trial court’s revocation

and adjudication decisions constitute an abuse of discretion when an appellant

does not challenge all grounds on which the trial court based those decisions.

See Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980)

(“The appellant has failed to raise any contentions concerning the finding that he

committed the offense of escape. Nor does our review reveal any error. We

need not address appellant’s other contentions since one sufficient ground for

revocation will support the court’s order to revoke probation.”); Wallace v. State,

No. 06-16-00214-CR, 2017 WL 1437164, at *2 (Tex. App.—Texarkana Apr. 21,

2017, no pet.) (mem. op., not designated for publication) (“[W]e hold that Wallace

has failed to show that the trial court abused its discretion in revoking his

community supervision based on the unchallenged grounds.”); Garcia v. State,

No. 02-15-00138-CR, 2017 WL 370924, at *2 (Tex. App.—Fort Worth Jan. 26,

2017, pet. ref’d) (mem. op., not designated for publication) (“When the trial court

finds several violations, we will affirm a revocation order if the State proved any

one of them by a preponderance of the evidence. As a corollary, the trial court’s

judgment should be affirmed if the appellant does not challenge each ground on

which the trial court revoked community supervision.” (citations omitted)).

      John does not challenge the trial court’s revocation and adjudication

decisions on the basis of the court’s finding that he violated a condition of his

community supervision by committing a new offense. Thus, we hold that the trial


                                         4
court did not abuse its discretion by revoking his community supervision and by

adjudicating his guilt on that violation, and we overrule his sole point of error,

which concerns other alleged violations, as moot. See Tex. R. App. P. 47.1;

Moore, 605 S.W.2d at 926; Garcia, 2017 WL 370924, at *2 (“Because we can

affirm the trial court’s judgment based on the unchallenged paragraph C finding,

any putative error in connection with the paragraph A finding becomes moot.”).

                                   Conclusion

      Having overruled John’s sole point, we affirm the trial court’s judgment.



                                                   /s/ Wade Birdwell
                                                   WADE BIRDWELL
                                                   JUSTICE

PANEL: SUDDERTH, C.J.; MEIER AND BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 19, 2018




                                        5